Title: To George Washington from Colonel Joseph Kirkbride, 23 June 1778
From: Kirkbride, Joseph
To: Washington, George


                    
                        Your Excel’y
                        Yardleys Ferry [Delaware River]10 oClock 23rd June 1778
                    
                    I have Just now had the honr of Receiv’g your Excel’y Letter of yesterday, 5 oClock A.M., and Shou’d be Inexpressably happy—to have it in my power, to forward a Respectable No. of the Melitia of this County in Manner Your Exellency wou’d wish. Genl Lacey has Just now Cross’d the River at this place with the Inconsiderable No. of 40 men Four Class’s of Melitia has some Weeks past been Order’d to hold them Selve in Redyness—but no Orders—has come to hand, for Ordering them out, which to me, is most Surpriz’g. If I can possibly Turn out any Volunteers to Act With the small party Under Genl Lacy, it shall be done. Yesterday, @ 12 P.⟨M.⟩ I was at Bordenton: the last Accts were, the Enemy had Advans’d Within about 6 miles of that place—& seem’d Inclin’d to leave it on their Left—about 9—10—this morning, I hear’d a Cannonad’g, which from My knowledge of the Country—was Above, or Near Croswicks Bridge—it Continu’d Near an Hour—but not Very brisk.
                    Your Excellency may be Asur’d, Every Attention, to, & Servis for the Glorious Cause, Shall be at all times freely render’d on my part, & I have the Honr to be With the greatest Esteem, Your Excellency’s most Obedt Hume Servt
                    
                        Jo. Kirkbride
                    
                